Citation Nr: 1424048	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  07-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to January 26, 2008, for service-connected compression fracture of T8 with degenerative joint disease (thoracic spine disability).

2.  Entitlement to a rating in excess of 20 percent from January 26, 2008 and prior to May 24, 2010 for service-connected compression fracture of T8 with degenerative joint disease (thoracic spine disability).

3.  Entitlement to a rating in excess of 40 percent since May 24, 2010 for service-connected compression fracture of T8 with degenerative joint disease (thoracic spine disability). 

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968 and from August 1971 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2006 rating decision, the RO denied a rating in excess of 10 percent for the thoracic spine disability. 

In an April 2008 rating decision, the RO increased the rating assigned to 20 percent disabling, effective January 26, 2008.  A January 2010 rating decision continued the 20 percent disability rating.  

In October 2010, the RO increased the assigned rating to 40 percent disabling, effective May 24, 2010. 

The multiple rating decisions created staged ratings and all of the stages remain on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993) (the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and such a claim remains in controversy where less than the maximum available benefit is awarded).

In support of his claim, the Veteran testified at a hearing at the RO in September 2008 before the undersigned Acting Veterans Law Judge of the Board.

In April 2009, July 2011, and October 2012, the Board remanded this issue to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the Board's central office in Washington, DC in March 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

As noted in the prior Remands, the Veteran testified that he had difficulties with his cervical spine and with his ribs secondary to his service-connected compression fracture T8 with degenerative joint disease.  The Board referred those issues to the RO for further development.  A Veterans Claims Assistance Act (VCAA) letter concerning his claim for a rib injury was sent to him the next month. However, the RO did not address the secondary claim for service connection for a cervical spine disability (new and material).  As the Agency of Original Jurisdiction (AOJ), the RO must consider this claim in the first instance.  Therefore, the Board does not have jurisdiction over this claim and is referring it again to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation. Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a rating in excess of 40 percent since May 24, 2010 for service-connected compression fracture of T8 with degenerative joint disease and entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the appeal period prior to January 26, 2008, the service-connected thoracic spine disability was manifested by forward flexion to 80 degrees and a combined range of motion ranging from 215 to 240 degrees.  Forward flexion of less than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months have not been shown.

2.  For the appeal period from January 26, 2008 and prior to May 24, 2010, the Veteran's service-connected thoracic spine disability was manifested by forward flexion to 60 degrees and a combined range of motion to 220 degrees.  Forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the spine, or physician prescribed bed rest for incapacitating episodes having a total duration of at least four weeks have not been not shown. 


CONCLUSIONS OF LAW

1. For the appeal period prior to January 26, 2008, the criteria for a rating in excess of 10 percent for the service-connected thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.71a, Diagnostic Code (DC's) 5235-5243 (2013). 

2. For the appeal period from January 26, 2008 and prior to May 24, 2010, the criteria for a rating in excess of 20 percent for the service-connected thoracic spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.71a, Diagnostic Code (DC's) 5235-5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2006, prior to the issuance of the rating decision on appeal.  The August 2006 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488(2010) (per curiam). 

At the Veteran's September 2008 hearing, the undersigned identified the issue on appeal and asked the Veteran to provide information regarding when and where he received treatment for the claimed condition.  The duties imposed by Bryant were thereby met.

The claims file contains the Veteran's service treatment records (STRs), as well as post-service reports of VA and private treatment and VA examination reports.  The Veteran's VA Vocational Rehabilitation and Counseling folder has also been associated with the claims folder in accordance with the October 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

A review of the Virtual VA paperless claims processing system includes duplicative records.

In October 2012 remand, the Board sought a new VA opinion to assess the severity of his service-connected thoracic spine disability.  The requested examination was provided in January 2013 and was in accordance with the remand request and is adequate.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447   (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected thoracic spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a (2013). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, including degenerative arthritis of the spine (DC 5242). See 38 C.F.R. § 4.71a.  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine,

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine,

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when incapacitating episodes have a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2013).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2012).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

III. Analysis

A. An evaluation in excess of 10 percent prior to January 26, 2008.

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  On April 2006 VA examination, the Veteran's gait was normal.  He used a cane but was able to walk quickly with minimal support.  He could forward flex to 90 degrees with pain at 70 degrees.  On repetitive motion, he could flex to 80 degrees.  Extension was to 25 degrees, lateral flexion was to 25 degrees, right lateral flexion was to 30 degrees, left rotation was to 25 degrees, and right rotation was to 30 degrees.  There was pain at the end points of all ranges of motion.  There was no further limitation or pain with repetitive motion.  The thoracolumbar spine was negative for edema, ecchymosis, or erythema.  There was positive tenderness of his right paravertebral muscles.  Bilateral straight leg raising was negative.  No abnormalities were shown on neurological examination.  The examiner reviewed prior radiographic reports, and then diagnosed the Veteran with right thoracolumbar strain with degenerative joint disease.  

In June 2006, the Veteran was awarded Social Security Administration (SSA) disability benefits due to disorders of the back.  

On August 2006 VA examination, the Veteran' gait, posture, and spinal contour were normal.  Range of motion studies revealed that forward flexion was to 90 degrees and extension, bilateral lateral flexion, and bilateral lateral rotation were each to 30 degrees.  There was painful motion at 30 degrees of right lateral rotation which he described as a pulling sensation at the right T8 level.  No additional limitations were noted with repetition of movement during the physical examination as related to pain, fatigue, incoordination, weakness, or lack of endurance.  A neurological examination was normal.  He was diagnosed with compression fracture of the thoracic spine.  

An April 2007 treatment record from Dr. J.W. Lobb noted that lumbar range of motion was normal.  There was pain in the paraspinals at about T7 or T8.  There was tenderness in the right serratus posterior inferior musculature.  There was no gross deformity.  Straight leg raise testing was negative.   Dr. J.W. Lobb reported that there might be some thoracic rib subluxation.  

An April 2007 radiographic report from St. Joseph Regional Health Center showed non-compression deformities at T7 through T10 with hypertrophic bone changes.  

Treatment records from Walker Chiropractic Clinic show that the Veteran received chiropractic adjustments.  

Upon review of the evidence pertaining to the Veteran's thoracic spine disability, the Board has determined that the currently assigned 10 percent evaluation is appropriate.  In this regard, the Board notes that a higher evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The evidence shows that, at its worst, the Veteran had flexion of the thoracolumbar spine to 80 degrees after repetition on April 2006 VA examination, and combined range of motion ranging from 215 degrees on April 2006 VA examination to 240 degrees on August 2006 VA examination.  Repetitive movement had no impact on range of motion, and weakness, fatigue, and incoordination were not found on examination.  While there was objective evidence of pain on both the April and August 2006 VA examination, there were no additional limitations of the range of motion on repetition.  

In regards to functional limitation, on April 2006 VA examination, the Veteran indicated that precipitating factors of flare-ups were sitting on a hard surface, back bending, and lifting things.  Alleviating factors included sitting on a cushion, receiving chiropractic treatment, and lying on ice.  Flare-ups occurred twice a day and last approximately 45 to 90 minutes.  Flare-ups impaired his ability to perform daily functional activities in that he didn't like to do anything during this time other than lie down.  He reported that flare-ups impaired his ability to perform his job, in that he had to be put on light duty.  He reported that he did not miss any time from work for this condition during his last 12 months.  He indicated that he stopped working full-time in March 2002 as an operator for water/waste water field operations as a result of an on the job cervical spine injury.  On August 2006 VA examination, he had complaints of pain, weakness, stiffness, fatigability, lack of endurance, tec.  He had daily pain in the right side at the T8 level in the paravertebral muscle area.  He described his back pain as aching and stiffness on a daily basis with sharp pain with movement, usually occurring several times throughout the day.  He treated with Celebrex 600 mg per day with moderate relief.  He had an acute flare-up of back pain in September 2003 when he was hospitalized for neck and back pain as well as numbness of the right arm for a duration of 2-3 days until it acute myocardial infarction was ruled out.  In regard to his functional assessment, the Veteran reported that he quit his job and was currently a full-time student.  He was ambulatory and able to drive at least an hour and half without significant discomfort.  

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation.  Here, the Veteran complains of weakness, fatigability, and lack of endurance as well daily pain, aching and stiffness and flare-ups with sitting on hard surfaces, back bending, and lifting things; however, he retains nearly full range of motion.  Further, repetitive exercise did not change the ranges of motion.  Also, there were no findings suggestive of ankylosis.  As such, the Board finds that the currently assigned 10 percent evaluation is appropriate for the Veteran's thoracic spine back disability.

Additionally during this appeal period, the Veteran's gait was normal on examination.  While tenderness was found on the right paravertebral muscles and a pulling sensation as described at the right T8 level, there was no evidence of limping or muscle spasm present.  The VA examinations revealed that there were no abnormal spinal curvatures.  Therefore, a 20 percent rating is not warranted on the basis of the Veteran's abnormal gait or abnormal spinal contour. 

While the Veteran reported that he has to lie down during flare-ups, he has never alleged nor has it been shown that he has been prescribed bedrest by a physician, especially for a total duration of at least two weeks but less than four weeks during the past 12 months.  As incapacitating episodes have not been alleged by the Veteran and not shown by the evidence, a higher 20 percent evaluation is not warranted.  See April and August 2006 VA examination reports and treatment records form Walker chiropractic. 

The 10 percent evaluation current assigned for this period contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; vertebral body fracture with loss of 50 percent or more of the height; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013).  Careful review of the record leads the Board to conclude that the Veteran's symptoms during this period are addressed by the currently assigned 10 percent evaluation.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted during the appeal period prior to January 26, 2008.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. An evaluation in excess of 20 percent from January 26, 2008 and prior to May 24, 2010.

Based on a review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted.  On VA examination dated January 26, 2008, the back musculature was symmetrical in appearance, and well-developed with good strength and muscle tone.  The vertebra was essentially midline with mild to moderate scoliosis.  There was no tenderness on palpation and no evidence of costo-vertebral tenderness on palpation.   There was no evidence of limb dysfunction, atrophy, or fasciculation.  Range of motion studies revealed forward flexion from 0 to 60 degrees, extension from 0 to 10 degrees, right and left lateral flexion from 0 to 30 degrees, and right and left rotation from 0 to 45 degrees.  There was pain at 50 degrees with flexion and at 10 degrees with extension.  There was no additional limitation with repetition related to pain, fatigue, weakness, loss of coordination, or lack of endurance.  There was no spasm, weakness, tenderness, or guarding.  His gait and spinal contour were normal.  He did not have difficulty walking due to a limited line of vision, restricted opening of the mouth, or difficulty with chewing or breathing.  There was no evidence of gastrointestinal symptoms due to pressure of the costal margin of the abdomen.  A neurological examination was normal and there was no evidence of sensory or motor impairment.  

VA treatment records include June 2008 radiographic reports that show moderate degenerative remodeling change in the thoracic spine.  August 2008 MRI findings, revealed scoliosis in the midthoracic spine with convexity noted on the right side.  Also curvature was present in the left side.  An April 2009 physical medicine rehabilitation education consult revealed that the Veteran had a normal gait and range of motion in the cervical and thoracolumbar spine.  

The Veteran received ongoing treatment at Walker Chiropractic. 

During his September 2008 Travel Board hearing, the Veteran indicated that his back symptoms had increased in severity.  

On July 2009 VA examination, there was no radiation of pain, tingling, or numbness sensation to his bilateral lower extremities.  The examiner indicated that there were no incapacitating episodes of back pain in the past 12 months.  The examiner reported that there was no stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesias, leg or foot weakness, bladder or bowel complaints, or erectile dysfunction.  He did not use any assistive devices for his back.  He could walk for approximately 15 minutes or less than one-quarter of a mile without severe back pain.  He was not unsteady and did not have a history of falls.  

On examination, his gait and curvature of the spine were normal.  Range of motion studies revealed that forward flexion was to 80 degrees, extension was from 0 to 25 degrees, left lateral flexion was to 25 degrees, and right lateral flexion and bilateral rotation were each to 30 degrees.  On repetitive motion, there was pain on flexion and extension from the beginning to end with no further reduction in motion.  There was no pain and no further reduction on bilateral flexion.  There was pain on bilateral rotation from the beginning to the end with no further reduction.  There were no muscle spasms, but there was moderate tenderness over the T7 and T8 vertebrae.  He had mild kyphosis in the mid thoracic area and mild scoliosis in the mid thoracic area with convexity to the right.  Neurological examination revealed no abnormalities.  There were no incapacitating episodes during the past 12 month period.  The diagnoses were mild compression fracture involving the T7 and T8 vertebrae, degenerative joint disease of the thoracic spine, mild to mid thoracic spine scoliosis, mild mid dorsal kyphosis, and degenerative disk disease at T3 and T4 level with no radiculopathy.  

Overall, even considering the Veteran's additional functional loss due to pain, there was no evidence that flexion was limited to 30 degrees or less to warrant a higher rating under the General Rating Formula.   

The most restrictive flexion documented was to 60 degrees with no additional limitations after three repetitions of range of motion.  See January 2008 VA examination.  While the July 2009 VA examination showed that there was increased pain on repetition, there was no additional reduction in motion and forward flexion remained at 80 degrees.  The combined range of motion was to 220 degrees on both the January 2008 and July 2009 VA examinations.  

Additionally, the Board has considered VA treatment records and there are no additional functional factors present to serve as a basis for an evaluation in excess of the Veteran's currently assigned 20 percent on the basis of limitation of motion.

The Board recognizes the Veteran's statements attesting to his spine pain.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's thoracic spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  The Board recognizes that he has had limited range of motion due to pain.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination that results in additional limitation of motion to the degree that would warrant an increased rating.  

Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) has neither been alleged nor shown.  Therefore, there is no basis for a higher rating due to favorable ankylosis of the entire thoracolumbar spine (40 percent), unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent) the General Rating Formula. 

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome.  On January 2008 VA examination, the examiner noted that there was no additional limitation of motion or functional impairment during flare-ups.  His treatment has been comprised of rest and activity modifications along with chiropractic adjustments and the use of non-steroidal medications, Celebrex, 200 mg and topical analgesic creams.  There was no additional limitation of motion or functional impairment during flare-ups.  The Veteran did not lose any employment over the past year requiring bed rest due to back or neck pain and he had no complaints of difficulty with eating, grooming, bathing, toileting, or dressing.  On July 2009 VA examination, he reported that his midback pain flares-up daily after bending activities.  He indicated that pain was incapacitating and it lasted all day.  However, pain was relieved by chiropractic manipulation, TENS unit, and rest.  While the Veteran described the pain as incapacitating, it has never been either alleged or shown that he had physician prescribed bedrest.  Furthermore, the examiner indicated that there were no incapacitating episodes of back pain in the past 12 months.  Here, although the Veteran has competently and credibly reported experiencing flare-ups that were alleviated by chiropractic treatment and rest, there is no indication in the record and the Veteran has not alleged that he has ever been prescribed bed rest for these episodes by a physician.  See Note (1).  Therefore, there is no evidence either on VA examination reports or in the VA treatment records that he has ever been prescribed bed rest for a total duration of at least four weeks in a 12 month period to warrant a higher 40 or 60 percent rating.  Thus, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent for the appeal period from January 26, 2008 and prior to May 24, 2010, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Extraschedular Considerations 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the Veteran's thoracic spine disability, as discussed above, is manifested by limitation of motion and associated complaints.  This symptomatology is contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 


ORDER

Entitlement to a rating in excess of 10 percent prior to January 26, 2008 is denied.  

Entitlement to rating in excess of 20 percent from January 26, 2008 and prior to May 24, 2010 is denied.  


REMAND

The Veteran submitted a VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs in January 2013 in which he noted having received treatment from Cliff Walker D.C., a private chiropractor, from March 12, 2012 to January 10, 2013.  The chiropractor's address was included.  The Veteran also provided copies of these records hand numbered by himself but noted that some of them had been lost.  A review of the records that were submitted suggests that at least one of the numbered pages is missing.  There is no indication that an attempt has been made to obtain these records.  The Board finds that an attempt must be made in order to fulfill the duty to assist.  

A review of the Veteran's claims file also shows that on April 2006 VA examination the Veteran indicated that flare-ups of back symptoms impaired his ability to perform his job.  In June 2006, the Veteran was awarded SSA disability benefits due to disorders of the back.  Since then, he has had the benefit of assistance from VA vocational rehabilitation and was supposed to graduate from college in 2012.  However, the record is not clear as to whether the Veteran has graduated, is still enrolled as a full-time student, or is still unemployed.  

Entitlement to TDIU is an element of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In light of the Veteran's lack of employment during the appeal period, a TDIU claim is raised.  An opinion is required as to the impact of thoracic spine disability on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran is also service-connected for bilateral hearing loss and tinnitus.  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.  See 38 C.F.R. § 4.16(a) (2013).

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. After receiving any additional consent from the Veteran that might now be required, obtain treatment records from Cliff Walker, D.C. dating from March 12, 2012 to the present and associate them with the claims folder.  The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder.  The Veteran should be reminded that it is ultimately his responsibility to obtain and submit records from private sources. 

2. Invite the Veteran to complete a formal application for TDIU. 

3. Provide the Veteran with appropriate notice as to how to substantiate a claim for entitlement to a TDIU rating.  The notice should also include the necessary information regarding VA's duty to assist and what the Veteran can do to assist in the development of his claim.

4. After the completion of numbers 1 and 2 above, arrange for the Veteran's claims file, including the Veteran's vocational rehabilitation folder and any relevant records in Virtual VA, and a copy of this remand to be reviewed by the VA examiner who previously examined the Veteran in January 2013.  If the January 2013 VA examiner is unavailable, then forward the request to another VA examiner.  

For any period during the appeal when the Veteran was unemployed, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (currently consisting of the thoracic spine disability, hearing loss, and tinnitus) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide reasons for the opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

5. After the completion of the above, for any period during the appeal when the Veteran was unemployed but did not meet the percentage requirements for TDIU, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

6. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


